DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
Claims 1, 2, 4-10, 12-14, 16-25, and 29-31, are pending and being examined.

Response to Amendment
The previous rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12-14, 16-25, and 29-31, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 18 and 31, recite “excludes adding non paint related dehydration agents…” It is unclear what “non paint related” entails. The Applicant’s specification describes excluding water scavengers and defines them as “not paint related material,” but the specification does not give any list or description of what is considered “non paint related.” Furthermore, water scavengers is a type of dehydration agent. So, if a water scavenger is used in a paint in the art, then it would be “paint related.” Thus, it is unclear as to what is “non paint related”.

Claims 1, 18 and 31, also recite “a two-component aerosol formulation…” but goes on to describe the epoxy resin, the epoxy hardener precursor, the weak acid and optionally the solvent all mixed together into the aerosol can. All the ingredients mixed together is a one component formation. Thus, it is unclear how the aerosol formulation can be “two-component” when all the ingredients are mixed together into a can with no description of separation or what each component contains. It seems that all the ingredients are mixed together in a single chamber and is essentially one-component as described in claim 2.

Claim 18 recites in line 3-4 “an epoxy resin comprising a binder…” However, an epoxy resin qualifies as a binder and it is unclear if the epoxy resin is the binder or the binder is 

Claim 19 recites in line 2-3 “wherein the imine is a…diethyl ketone-based diamine, N,N’-di(1-ethylpropylidene)-m-xylylenediamine…” However, N,N’-di(1-ethylpropylidene)-m-xylylenediamine is a diamine and NOT an imine. 
Furthermore, the above is not a precursor because it seems to be an amine hardener that is not reacted with aldehydes/ketones.

Claim 20 recites in line 3-4 “wherein the enamine is…N,N,-bis(1,3-dimetylbutylidine)ethylenediamine…” However, N,N,-bis(1,3-dimetylbutylidine)ethylenediamine is a diamine and NOT an enamine.
Furthermore, the above is not a precursor because it seems to be an amine hardener that is not reacted with aldehydes/ketones.

Claim 21 recites “wherein the Mannich base is dimethylaminomethylphenol.” However, according to the Applicant’s specification, the Mannich base is a reaction product of an aldehyde with a secondary amine. This is also what is known by one skilled in the art. In this case, dimethylaminomethylphenol is tertiary amine phenol compound and does not seem to be a Mannich base, but is actually a known in the art as hardener/accelerator and not a “precursor”.

Claims 31 recites in line 7-8 wherein the imine is a diethyl ketone-based diamine or N,N’-di(1-ethylpropylidene)-m-xylylenediamine. However, N,N’-di(1-ethylpropylidene)-m-xylylenediamine is a diamine and NOT an imine. 
Claim 31 recites in line 9-12 wherein the enamine is N,-bis(1,3-dimetylbutylidine)ethylenediamine…” However, N,N,-bis(1,3-dimetylbutylidine)ethylenediamine is a diamine and NOT an enamine.
Furthermore, the above are not precursors because they seem to be amine hardeners that are not reacted with aldehydes/ketones.

Claims 1, 4-10, 12-14, 16, 17, 22-25, 29-30, are dependent claims which fail to alleviate the issues above. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 12-14, 16-25, and 29-31, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 18 and 31, recite “excludes adding non paint related dehydration agents…” However, Applicant’s specification only has support for excluding water scavengers and defines them as “not paint related material.” It seems there is only support for “excluding water scavengers.” The term “water scavenger” is a type of “dehydration agent” which seems to broaden the term to other types of dehydration agents to “non-paint related.” 

Claims 2, 4-10, 12-14, 16, 17, 19-25, and 29-30, are dependent claims which fail to alleviate the issues above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4-10, 12-14, 16-21, 23-25, and 29-31, is/are rejected under 35 U.S.C. 103 as obvious over JP 2004-035947 A to Nishimori et al. (hereinafter Nishimori) in further view of  JP 2000-038542 A to Yasukawa et al. (hereinafter Yasukawa) and further in view of JP 2001-247655 A to Okudaira (hereinafter Okudaira). 

Regarding claims 1, 2, 4, 9, 10, 12-14, 18, 19, 23-25, 30 and 31, Nishimori teaches an anticorrosive coating material for an aerosol spray can, wherein the anticorrosive coating material comprises a one-part anticorrosive coating comprising an (A) organic solvent anticorrosive coating, (B) an organic solvent, and (C) a propellant (See abstract, par 11). The anticorrosive coating is prepared by sequentially mixing 100 parts epoxy resin (bisphenol A epoxy resin), 175 parts urethane-modified epoxy resin, 30 parts vinyltrimethoxysilane, 375 parts magnesium silicate, 110 parts titanium dioxide, 235 parts of xylene, 70 parts of methyl isobutyl ketone, 30 parts of butyl cellosolve, then adding/mixing 10 parts of ketimine. (para 77). The above anticorrosive coating is then mixed with ethylene glycol monobutyl ether (i.e. solvent) and dimethyl ether (i.e. propellant), in an aerosol container to obtain an anticorrosive coating material for an aerosol spray can. (para 83). The above components are to be filled into an aerosol container with the water in amounts of less than 750 ppm (para 71), which meets the claimed water amount. The anticorrosive coating material is then applied upon steel sheets by aerosol application and dried to from a coating film (para 90) and the anticorrosive coating material is further stored in a spray can. (para 88). The above epoxy resin is a bisphenol A epoxy resin (Epikote 1001), which meets claim 25, and the ketimine is an adduct of ethylene diamine and methyl ethyl ketone (para 30-33), which meets the hardener precursor cited in claims 1, 18, and 19. The above methyl isobutyl ketone meets the solvent cited in claim 24, and the above ethylene glycol monobutyl ether meets the further solvent cited in claim 23. The above mixing method/preparation of the aerosol can with the anticorrosive coating material, and the coating 
Nishimori also teaches the preparation of the paint by mixing all the ingredients (para 77) and filling an aerosol can with it (para 83). Nishimori does not teach any temperature or any other mixing conditions such as under atmosphere. Thus, if no other conditions are described, one skilled in the art would have a reasonable expectation for the reaction conditions to be the conditions to be of the surrounding area/environment, i.e. ambient.
Nishimori teaches dehydrating agents can be added if it is desirable (para 41), which demonstrates that the dehydrating agents are optional components. Furthermore, the dehydrating agents are used in paints which thus makes them “paint related” and thus, still meet the limitation of “excludes adding non paint related dehydration agents.”
Nishimori does not explicitly teach the weak acid.
However, Yasukawa teaches a one pack epoxy resin coating composition comprising an epoxy resin, a ketimine, a liquid fatty acid and a dehydrating agent (See abstract), wherein the ketimine is a product of diethylenetriamine with methyl isobutyl ketone, (para 22), and wherein the liquid fatty acid is acetic acid, lactic acid, propionic acid, butyric acid, valeric acid or oxalic acid (para 16), which meet the pKa value as cited on page 22, line 15-29 of the Applicant’s specification. The above epoxy and dehydrating agent are mixed first with a dissolver, and is then mixed with the ketimine, fatty acid, and remaining solvent to form the coating composition (para 22). The above coating mixture is then placed into a circular can, sealed and stored. (para 23). Yasukawa also teaches wherein the solvents can be ketone solvents, (para 21). The above coating composition is used in the field of primers, and rust prevention. (para 1, 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the amount of fatty acid of Yasukawa in the coating material of Nishimori because Yasukawa teaches the same field of use of one part anticorrosive paints using similar and compatible components as cited above in Nishimori, and Yasukawa also teaches the fatty acid suppresses the curing and is added to ensure stability of the coating material during storage, (para 16).
Regarding “a two-component aerosol formulation,” of the claim, the claim recites for all the ingredients of the formulation to be mixed together, which is essentially a one component formation, which is also described in claim 2. Thus, since Nishimori teaches all the ingredients mixed together in a can, it meets the aerosol formulation.

It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the paint formulation of Nishimori in a two-pack formulation as cited in Okudaira because Okudaira teaches the same field of epoxy and ketimine curable paints as cited above Nishimori, and Okudaira further teaches that curable resin composition comprising an epoxy resin and ketimine can be used in either one component and 2 component type packs (See abstract and para 7), which demonstrate that epoxy resin and ketimine compositions are also suitable for use in two-pack formulations. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Regarding claims 2, 16, and 18, as cited above and incorporated herein, the combination of Nishimori, Yasukawa and Okudaira teaches the method of claims 1 and 18.  
Nishimori does not explicitly teach the claimed order of the steps.


Regarding claim 5, as cited above and incorporated herein, the combination of Nishimori, Yasukawa and Okudaira teaches the method of claims 1 and 18.  
Nishimori does not explicitly teach preventing hardener compounds for a time period of 0.5-3 yrs. 
However, the combination of Nishimori, Yasukawa and Okudaira teaches a substantially identical formula aerosol paint formulation. Specifically, as cited above and incorporated herein, Nishimori teaches the same bisphenol A epoxy resin, ketimine obtained from ethylenediamine and methyl isobutyl ketone, propellant, and solvents, while Yasukawa teaches the same weak acid as the Applicant’s examples, the Applicant cites in their specification that it is the amount of the weak acid which gives the storage properties and the quality of the coating. (page 9, ln 11 to page 10, ln 11), and Yasukawa also teaches the fatty acid suppresses the curing reaction and is added to ensure stability of the coating material during storage, (para 16), which gives further evidence that the formulation would have the same storage stability properties.
Thus, one skilled in the art would have a reasonable expectation for the coating film taught by the combination of Nishimori, Yasukawa and Okudaira to have the claimed storage stability properties because the combination of Nishimori, Yasukawa and Okudaira teaches a substantially identical composition, such as the same Nishimori teaches the same bisphenol A 

Regarding claim 6-8, and 29, as cited above and incorporated herein, the combination of Nishimori, Yasukawa and Okudaira teaches the method of claims 1 and 18.  Nishimori also teaches the dried/cured coating film. (para 90). 
The combination of Nishimori, Yasukawa and Okudaira are silent regarding the transparent, gloss, hardness, adhesion property numbers cited in claims 6-8 and 29.
However, the combination of Nishimori, Yasukawa and Okudaira teaches a substantially identical composition, specifically, Nishimori teaches the same bisphenol A epoxy resin, ketimine, propellant, and solvents, while Yasukawa teaches the same weak acid as the Applicant’s examples, the Applicant also cites in their specification it is the above combination 
Thus, one skilled in the art would have a reasonable expectation for the coating film taught by the combination of Nishimori, Yasukawa and Okudaira to have the claimed transparent, gloss, hardness, and adhesion properties because the combination of Nishimori and Yasukawa teaches a substantially identical composition, such as the same epoxy resin, ketimine, propellant, solvents, and weak acid, the Applicant also cites in their specification it is the above combination that gives good properties, (See Table 1 and Examples), and Nishimori further teaches the coating has excellent adhesive, corrosion resistance and weather resistance properties. (para 94). “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 

Regarding claims 17, as cited above and incorporated herein, the combination of Nishimori, Yasukawa and Okudaira teaches the method of claim 1.  Nishimori teaches the components are mixed and dispersed together. (para 77).
Nishimori does not explicitly teach the mixing time.
However, Nishimori teaches the components are mixed and dispersed together to a dispersion degree of 60 microns or less. (para 77), which demonstrates to one skilled in the art 

Regarding claims 20 and 21, as cited above and incorporated herein, the combination of Nishimori, Yasukawa and Okudaira teaches the method of claims 1 and 18.  
Nishimori does not explicitly teach the enamine, Mannich base or aldimine.
However, claim 18 is a Markush claim where enamine, Mannich base or aldimine are optional hardener precursor components.
Thus, the ketimine of Nishimori meets the hardener precursor of claims 20-22.

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as obvious over JP 2004-035947 A to Nishimori et al. (hereinafter Nishimori) and in further view of  JP 2000-038542 A to Yasukawa et al. (hereinafter Yasukawa), and further in view of JP 2001-247655 A to Okudaira (hereinafter Okudaira), as applied to claim 18, and further in view of US 5,219,979 A to Greco. (hereinafter Greco).

Regarding claims 22, as cited above and incorporated herein, the combination of Nishimori, Yasukawa and Okudaira teaches the method of claim 18.  
Nishimori further teaches the formulation can further include urethane-modified epoxy resins (para 35-36) or further include a moisture curing urethane resin.
Nishimori does not explicitly teach further comprising the oxazolidine cited in claim 22.

    PNG
    media_image1.png
    146
    412
    media_image1.png
    Greyscale
, (col 8, ln 30-40), which meets the claimed 3-oxazolidineethanol,2-(1-methylethyl)-3,3-carbonate cited claim 22. Greco further teaches the polyoxazolidines are suitable and useful as crosslinking agents for polyisocyanates and polyepoxides because they hydrolyze instantly in the presence of humidity (col 7, ln 36-44), and are particularly useful with polyisocyanates because they do not prejudice the life in monocomponent systems and have low viscosity. (col 7, ln 44-52). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the 3-oxazolidineethanol,2-(1-methylethyl)-3,3-carbonate of Greco as an additional crosslinking agent because Greco teaches the same field of moisture cured paints as cited above in Nishimori, Greco further teaches the polyoxazolidines are suitable and useful as crosslinking agents for polyisocyanates and polyepoxides because they hydrolyze instantly in the presence of humidity (col 7, ln 36-44), which demonstrates compatibility with the epoxy resin and urethane resin system of Nishimori, and Greco also teaches the polyoxazolidines are particularly useful with polyisocyanates because they do not prejudice the life in monocomponent systems and have low viscosity. (col 7, ln 44-52).

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive.
On page 11, the Applicant argues that Nishimori does not teach a two part formulation. This is not persuasive because, as cited above in the 112 rejections, although the claims state a “two-part” formulation, the body of the claims do not actually require two separate components wherein the ingredients are actually separated. Instead, the claims are mixing all the components together and thus, are requiring only one component with all the ingredients mixed together. Thus, the limitation of “two-part” is treated as a future intended use 
Furthermore, the “two-part” is found obvious over Okudaira as cited above and incorporated herein.
On page 12-13, the Applicant argues that Nishimori teaches dehydrating agents. This is not persuasive because the Applicant has claimed “non paint related” dehydration agents. As cited above in the 112 rejections, the term “non paint related” is unclear. If a dehydrating agent is used as in a paint, is it not used in a paint related manner? In this case, the dehydrating agent is used in a paint and thus, is considered “paint-related”.
In response to applicant's argument that Yasukawa does not teach using the weak acid to shift the balance of the reaction to the hardener precursors, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
oes not cure), is the same thing Yasukawa teaches. Yasukawa also teaches the same weak acids (i.e. fatty acids) suppresses the curing reaction and is added to ensure stability of the coating material during storage, (para 16), which is solving the same problem that is reasonably pertinent which the applicant was concerned, i.e. preventing premature hardening and improving storage. Thus, for the above reasons, Yasukawa teaches the motivation of improved storage to combine the weak acid with Nishimori.
On page 15, the Applicant states the rejections over Greco does not cure the deficiencies cited above, which are found unpersuasive as addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HA S NGUYEN/Examiner, Art Unit 1766